Citation Nr: 1618311	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-46 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from August 24, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge who has since retired.  In August 2014, the Veteran was sent a letter that informed him of his right to a new hearing.  That same month, the Veteran responded that he did not want a new hearing.

This appeal was previously remanded by the Board in May 2011 and October 2014.  The October 2014 Board decision bifurcated the claim for an increased initial rating for bilateral hearing loss into two separate "stages."  The Board granted entitlement to a 10 percent rating from November 10, 2009, and remanded the claim for a disability rating in excess of 10 percent from August 24, 2011.  In its remand, the Board stated that the Veteran had alleged an increase in severity of his hearing loss since his August 2011 VA examination, and therefore the Board requested a new VA examination to assess the current state of the disability.  Such development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period from August 24, 2011, bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level V hearing impairment in the left ear.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss from August 24, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85, Diagnostic Code 6100, 4.86(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran underwent a VA examination in August 2011.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the hearing loss in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

In October 2014, the Board remanded this appeal for a new VA examination to assess the current state of the Veteran's hearing loss.  In August 2015, the Veteran informed VA that he did not wish to undergo a new examination because he did not believe his hearing had changed, and he also noted that he was not withdrawing his appeal.  See VA Form 27-0820, Report of General Information.  Accordingly, the Board finds that his disability will be rated based on the evidence of record.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 570 (2008).

Thus, VA's duty to assist has been met.

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's bilateral hearing loss is rated pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in section 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  See 38 C.F.R. § 4.85(h).
The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

B.  Analysis

On VA examination on August 24, 2011, puretone thresholds were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
60
70
70
LEFT
60
60
65
70

The average decibel loss was 63 in the right ear and 64 in the left ear.  The controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left.  This translates to Level II hearing impairment for the right ear and level III hearing impairment for the left ear under Table VI.  However, 38 C.F.R. § 4.86, which rates exceptional patterns of hearing and allows for application of Table VIa, is applicable to the left ear, as there are findings of 55 decibels or more in each of the frequencies listed above.  Application of the Table VIa translates to Level V hearing impairment in the left ear.  This more favorable finding will be utilized.

Level II hearing impairment in the right ear and level V hearing impairment in the left ear warrants a 10 percent rating.  38 C.F.R. § 4.85, Table VII.  

The evidence since the August 2011 VA examination consists of the Veteran's VA treatment records and lay statements.  The Veteran's VA treatment records reveal that he has been seen several times for adjustments to his hearing aids, which has resulted in an improvement of their functionality.  See, e.g., January 2014 Audiology Note.  The Board notes that this improvement in hearing aid functionality has no impact on his disability rating.  See 38 C.F.R. § 4.85(a) ("Examinations will be conducted without the use of hearing aids.").  With regard to the lay evidence of record, the Veteran has stated that he believes his hearing loss is unchanged; that it is no worse than it was at the time of the August 2011 VA examination.  See August 2015 VA Form 27-0820, Report of General Information.  As noted above, he has undergone no new audiological testing upon which an increased rating could be based.

As ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered, the Board finds a rating in excess of 10 percent is not warranted during the appeal period pursuant to DC 6100.  There is no doubt to be resolved; a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.85, DC 6100.

This determination is based upon consideration of the applicable rating provisions.  The Board notes that, in compliance with Martinak v. Nicholson, 21 Vet. App. 447 (2007), the August 2011 examination report describes the functional effects of the Veteran's hearing loss.  Specifically, the examiner noted that the Veteran was unable to understand conversation-level speech in most situations and had very little success where there was environmental noise also present.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, the Veteran's hearing disability picture is consistent with the degree of disability addressed by the assigned schedular rating criteria.  The schedular rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss disability and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from August 24, 2011 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


